558 N.W.2d 1 (1996)
219 Mich. App. 608
Donnell FORD, Plaintiff-Appellant,
v.
PIVOT MANUFACTURING CO., a Michigan Corporation, Defendant-Appellee.
Docket No. 180928.
Court of Appeals of Michigan.
Submitted October 11, 1995, at Detroit.
Decided February 2, 1996, at 9:05 a.m.
Submitted on Rehearing October 1, 1996.
Decided on Rehearing November 1, 1996, at 9:00 a.m.
Released for Publication January 24, 1997.
Rifkin & Kingsley, P.C. by Michael J. Kingsley, Southfield, for plaintiff-appellant.
Blake, Kirchner, Symonds, MacFarlane, Larson & Smith, P.C. by F. Peter Blake and Christopher G. Manolis, Detroit, for defendant-appellee.
Before MICHAEL J. KELLY, P.J., and O'CONNELL and J.R. GIDDINGS,[*] JJ.

ON REHEARING
MICHAEL J. KELLY, Presiding Judge.
On February 2, 1996, we released for publication an opinion reversing the trial court's grant of summary disposition for defendant under MCR 2.116(C)(10). Ford v. Pivot Mfg. Co., 215 Mich.App. 310, 544 N.W.2d 770 (1996). Defendant timely filed a motion for rehearing that was pending when the Supreme Court released the consolidated cases in Travis v. Dreis & Krump Mfg. Co., 453 Mich. 149, 551 N.W.2d 132 (1996). Those decisions of the Supreme Court interpreted the exclusive remedy provision of the Workers' Disability Compensation Act, M.C.L. § 418.131(1); M.S.A. § 17.237(131)(1), consistent with the dissenting opinion of Judge O'Connell in our decision of February 2, 1996.
On May 15, 1996, we took the motion for rehearing under advisement. On August 29, 1996, we granted rehearing, and this opinion is the result. The decision of February 2, 1996, is set aside and the decision of the Wayne Circuit Court is affirmed for the reasons stated in the dissenting opinion of Judge O'Connell at 215 Mich.App. at 315, 544 N.W.2d 770.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.